Case 1:13-cv-08580-GWG Document 164-2 Filed 05/31/19 Page 1 of 3




               EXHIBIT

                         "2"
      Case 1:13-cv-08580-GWG Document 164-2 Filed 05/31/19 Page 2 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

STARR INDEMNITY & LIABILITY           )
COMPANY,                              )
                                      )
      Plaintiff,                      )
v.                                    )   CASE NO. 1:13-cv-08580-GHW-GWG
                                      )
BRIGHTSTAR CORP., et al.,             )
                                      )
      Defendants.                     )
                                      )   ORAL ARGUMENT REQUESTED


 BRIGHTSTAR CORP. & BRIGHTSTAR GERMANY GmbH’S REPLY IN SUPPORT
           OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 1:13-cv-08580-GWG Document 164-2 Filed 05/31/19 Page 3 of 3
